Citation Nr: 0937176	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Competent medical evidence relates the Veteran's 
currently diagnosed bilateral hearing loss to acoustic trauma 
in service.    

2.  Competent medical evidence relates the Veteran's 
currently diagnosed tinnitus to acoustic trauma in service.    


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
service connection for hearing loss is warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, 
service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A June 2006 letter notified the Veteran of the evidence 
required to substantiate his claim and informed him what 
evidence VA was responsible for obtaining in support of his 
claim and what evidence VA would attempt to obtain on his 
behalf.  This letter explained the five elements of a service 
connection claim as required by Dingess.  The notice 
satisfied the timing requirements outlined in Pelegrini, as 
it was provided prior to the initial unfavorable rating 
decision. 

Regarding the duty to assist, the service treatment records 
and post-service medical records identified by the Veteran 
have been obtained and associated with the claims file.  The 
Veteran has had a VA examination.

In this case, VA provided the veteran adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 
94 (1993).



II. Analysis of Claims

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.
§ 3.303(d).

Service connection may be presumed for certain diseases, 
including sensorineural hearing loss, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and such disease became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008). 

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2008).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

The Veteran claims service connection for hearing loss and 
tinnitus secondary to noise exposure during service.  The 
Veteran had active service from June 1956 to May 1960.  The 
Veteran's DD Form 214 indicates that his service occupation 
was radio mechanic.  
  
A review of service treatment records indicates that no 
complaints or findings of hearing loss or tinnitus were noted 
during service.  The Veteran did not undergo an audiogram at 
separation from service.  He had a whispered voice hearing 
examination, which noted findings of 15/15 for both ears.

At the Board hearing, the Veteran testified that he was an 
aviation electronics technician and worked on an aircraft 
carrier flight deck where he was exposed to noise from jet 
engines running at high speed.  He indicated that he did not 
wear hearing protection.  The Veteran testified that he 
experienced ringing in his ears during service.  The 
Veteran's testimony of noise exposure is credible, and he is 
competent to report his experiences, such as being exposed to 
loud noise, and observable symptoms, such as ringing in his 
ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   

Medical records reflect current diagnoses of sensorineural 
hearing loss and tinnitus.  Thus, the issue is whether there 
is competent evidence of a nexus between the Veteran's 
service and his currently diagnosed hearing loss and 
tinnitus.

A VA examination in January 2007 found no nexus to service.   
The VA examiner noted that the claims file was reviewed.  The 
Veteran reported noise exposure as an electronics technician 
during service.  The Veteran reported that ear protection was 
provided but was not worn.  Subsequent to service, the 
Veteran reported that he received a degree in ceramics 
engineering.  He indicated that he worked in various 
manufacturing plants.  The Veteran reported the use of ear 
protection in the plant as mandated by OSHA.  The Veteran 
denied recreational hunting or shooting.  The VA examiner 
diagnosed bilateral high frequency sensorineural hearing loss 
and bilateral constant tinnitus.  The examiner provided an 
addendum in January 2007 in which he indicated that he 
reviewed the claims file.  The VA examiner noted that the 
review of the service treatment records, including sick call 
records, was negative for hearing loss or tinnitus.  It was 
noted that the Veteran had normal hearing recorded at 
retirement from active duty with a 15/15 whispered voice 
test.  The examiner opined that the Veteran's hearing loss is 
not related to military noise exposure.  The examiner 
explained that the Veteran was not in combat, and his current 
hearing levels are compatible with his age.  

The Veteran submitted an opinion from S.F., an audiologist at 
the University of North Texas.  The opinion reflects that the 
Veteran was seen in June 2007 for a hearing evaluation.  The 
Veteran reported a history of exposure to jet engine noise 
during military service.  Results from pure tone testing were 
consistent with normal sloping to severe sensorineural 
hearing loss bilaterally.  S.F. opined that, due to the 
degree, type and configuration of the Veteran's hearing loss, 
the Veteran's hearing loss "is consistent with exposure to 
extremely loud sounds such as those mentioned in his case 
history."

The opinions of the VA examiner and the private audiologist 
differed as to the etiology of the Veteran's hearing loss and 
tinnitus disabilities.  The Board must address the 
conflicting VA and private medical evidence regarding a 
medical nexus. Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by 
the examiners and whether or not, and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The Board notes that the private audiologist did not have the 
benefit of  review of the Veteran's claims file.  In the 
recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this case,  the private audiologist did not have the 
benefit of a review of the claims file; however, the private 
audiologist was informed of the relevant facts in rendering 
the opinion and provided sound reasoning in support of the 
opinion.  The Board finds that the evidence is at least in 
equipoise as to whether tinnitus and hearing loss were 
incurred in service.  Therefore, resolving reasonable doubt 
in the Veteran's favor, the Board  service connection 
bilateral hearing loss and tinnitus is granted.


ORDER


Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


